Citation Nr: 0606648	
Decision Date: 03/08/06    Archive Date: 03/23/06	

DOCKET NO.  05-28 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association













INTRODUCTION

The veteran had active service from January 1987 to February 
1988.  

Previously, in an April 1988 decision, the Department of 
Veterans Affairs Regional Office (RO) in Cleveland, Ohio 
denied service connection for retinitis pigmentosa.  Although 
several weeks later in May 1988 the RO notified the veteran 
of the determination, the veteran did not initiate an appeal 
of the denial of his service connection claim, and the RO's 
April 1988 denial of service connection for retinitis 
pigmentosa, therefore, became final.  

During the current appeal, the RO initially confirmed the 
previous denial of the veteran's claim for service connection 
for retinitis pigmentosa.  However, according to the 
statement of the case (SOC) which was issued in May 2005, the 
RO determined that the veteran had submitted new and material 
evidence sufficient to reopen his claim for service 
connection for retinitis pigmentosa and that, therefore, the 
agency would consider the claim on a de novo basis.  The 
Board agrees that the regional office was correct in 
reopening the veteran's claim and will proceed to consider 
the current appeal likewise in a de novo fashion.  


FINDINGS OF FACT

1.  Retinitis pigmentosa clearly and unmistakably preexisted 
the veteran's active service.  

2.  VA has not been able to show by clear and unmistakable 
evidence that the retinitis pigmentosa did not worsen during 
the veteran's active service beyond natural progression.  




CONCLUSION OF LAW

The preexisting retinitis pigmentosa was aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1111, 1131, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  Since that time, the VCAA has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, & 5126.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
and to those claims which were filed before the date of 
enactment but which were not yet final as of that date.  The 
Board has considered this new legislation but finds that, 
given the favorable action taken herein, no discussion of the 
VCAA is required.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

Factual Background

The veteran essentially contends that his retinitis 
pigmentosa clearly either worsened during his active service 
or, alternatively, was incurred during his active service.  
Service medical records disclose that, upon entrance 
examination in November 1986, no severe eye pathology was 
shown.  The veteran (who wore glasses) had distant visual 
acuity of "20/00", which was correctable to 20/25, in his 
right eye and 20/70, which was correctable to 20/30, in his 
left eye.  On the same day, the veteran underwent specialized 
visual acuity testing, which reflected distant vision of 
20/200, which was correctable to 20/20, in his right eye and 
20/200, which was correctable to 20/40, in his left eye.  

At the reception station examination in June 1987, visual 
acuity was reported to be 20/200 on the right which was 
correctable to 20/20 and 20/70 on the left which was 
correctable to 20/20.  Several weeks later in the same month, 
the veteran underwent further detailed eye evaluation due to 
complaints of night vision problems.  At that time, the 
veteran reported having a strong family history of retinitis 
pigmentosa.  

In November 1987, the veteran was referred to medical 
evaluation board proceedings.  The veteran's chief complaint 
was difficulties with night vision.  A physical examination 
demonstrated distant visual acuity of 20/200, which was 
correctable to 20/25, in the veteran's right eye and 20/200, 
which was correctable to 20/30 in his left eye.  Further 
clinical evaluation disclosed clear evidence of rod cone 
degeneration of the retina, or retinitis pigmentosa.  The 
medical evaluation board concluded that this disability had 
not existed prior to service and was permanently aggravated 
by service.  

In December 1987, the veteran was evaluated by a physical 
evaluation board which determined that his retinitis 
pigmentosa was an hereditary condition that had become 
manifested by night visual problems during the early phase of 
his military training, that it had existed prior to service, 
and that it had not been aggravated by such service.  

Post-service medical records reflect further deterioration of 
the veteran's visual acuity.  Particularly, in a February 
2001 letter, a private physician explained that the veteran 
has a personal, as well as a family, history of retinitis 
pigmentosa.  In addition, he had undergone cataract surgery 
approximately two years prior to the treatment session.  
Clinical testing confirmed the presence of retinitis 
pigmentosa.  

In an undated statement, another private doctor indicated 
that the veteran was suffering from the inherited condition 
of retinitis pigmentosa which had resulted in loss of both 
central and peripheral vision and which had rendered him 
unable to work.  This same physician submitted another letter 
in May 2004.  At that time, the doctor noted that he had 
reviewed the veteran's military treatment records and 
expressed his opinion that the veteran's "retinitis 
pigmentosa significantly increased to an abnormally high rate 
during his military service."  In support of this 
conclusion, the physician explained that twenty degrees of 
visual field was a significant loss during the veteran's 
approximately one year of active duty.  

In another May 2004 letter, a third private physician noted 
that he had also reviewed the veteran's "medical 
evaluation."  In addition, this doctor expressed his opinion 
that the veteran's "retinitis pigmentosa became 
significantly worse during his military service."  In 
support of this conclusion, the physician cited the veteran's 
20 degrees or less of visual field.  

In connection with the current appeal, the veteran underwent 
an evaluation and clinical study by a VA ophthalmologist.  
Following careful review of all the available records, the VA 
physician diagnosed retinitis pigmentosa of both eyes and 
indicated that this was a preexisting condition which had 
been diagnosed in childhood.  The examiner also explained 
that retinitis pigmentosa is a genetic condition that 
progresses and worsens naturally throughout life.  The VA 
physician indicated that there was no evidence that the 
patient's vision deteriorated at a greater than normal rate 
during his military service.  It was indicated that his 
entering visual acuity was listed as 20/20 in the right eye 
and 20/40 in the left eye and upon separation from service it 
was 20/25 in the right eye and 20/30 in the left eye.  Night 
vision testing did not appear to have been performed at the 
time of his enlistment.  

Legal Criteria and Analysis

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service, 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1111, 1131; 38 C.F.R. §§ 3.303, 3.306.  

The VA General Counsel has held that in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-03 (July 16, 2003).  As a result of the General 
Counsel opinion, VA amended 38 C.F.R. § 3.304(b).  The 
intended affect of this amendment was to require that, in 
order to rebut the presumption of sound condition under 38 
U.S.C.A. § 1111, VA, not the claimant, must prove by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  In this regard the Board notes 
that "the clear and unmistakable evidence" standard is an 
onerous and requires that the no aggravation result be 
undebatable.  Cotant v. Principi, 17 Vet. App. 116, 131 
(2003).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has also given its imprimatur  to 
the strict evidentiary burden placed on VA in cases such as 
this.  Specifically, in Wagner v. Principi, 370 Fed. 3rd 
1089, 1096 (Fed. Cir. 2004), the Federal Circuit indicated 
that, when no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the Government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and was 
not aggravated by service.  

In the instant appeal, it is apparent that the overwhelming 
weight of the evidence establishes that the veteran's 
retinitis pigmentosa, an hereditary disorder, preexisted his 
active service.  However, the Board is of the opinion that VA 
has not met its evidentiary burden of showing by clear and 
unmistakable evidence that aggravation did not occur.  In 
this regard, the Board acknowledges that a VA physician has 
opined that the veteran's preexisting retinitis pigmentosa 
did not undergo permanent increase in severity beyond natural 
progression during service.  Significantly, however, two 
private eye specialists have indicated otherwise.  
Importantly, both of these private eye physicians based their 
conclusions on a review of the veteran's medical records.  

Certainly, it can be said that there is an approximate 
balance of negative and positive evidence with respect to the 
veteran's claim for service connection for retinitis 
pigmentosa.  Under such circumstances, it is clear that the 
Government has failed to meet its strict evidentiary burden 
of disproving aggravation of a preexisting disorder beyond 
natural progression by clear and unmistakable evidence.  
Under such circumstances, the Board must allow the appeal.  






ORDER

Entitlement to service connection retinitis pigmentosa is 
granted.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


